19-11845-shl   Doc 24-6   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 5
                                   Pg 1 of 5



                                 EXHIBIT 5
 19-11845-shl      Doc 24-6       Filed 06/21/19 Entered 06/21/19 15:57:11 Exhibit 5
                                           Pg 2 of 5                    Exhibit C-209


TRANSLATION

[Technical committee for review                                  REPUBLIC OF GUINEA
of mining titles and agreements                                  Labour - Justice -Solidarity
letterhead]

                                                                 Conakry, February 21, 2014

No. Ol l/CTRTCM/2014                                             CONFIDENTIAL




Re: Draft recommendation of the Technical                                 The Chairman
Committee to the Strategic Committee

                                                                  To
                                                 Mr Chief Executive Officer
                                                 VBG - VALE BSGR GUINEE
                                                 Cite Chemin de Fer - Immeuble Pita - 5the floor
                                                 Conakry - Republique de Guinee

To the Chief Executive Officer,

According to the rules governing the performance of its duties, the Technical Committee for Review
of the Mining Titles and agreements (CTRTCM) has to provide you with the draft recommendation it
intends to submit to the Strategic Committee regarding the mining titles and the mining agreement
held by your company, in order to gather your observations.

The recommendation that the CTRTCM intends to submit to the Strategic Committee, following its
analysis of all the elements of the file, is as follows:

"The Technical Committee submits the following recommendation to the Strategic Committee:

        Suggest to the Ministry of Mines to pronounce the withdrawal of the research permit for
        Simandou Block 1 & 2 covering a total surface of 369 km 2 in Kerouane registered in the
        Registry of Mining Titles under No. A2008/132/DIGM/CPDM pursuant to the Ministerial
        Order No. 72008/4980/MMG/SGG of December 9, 2008;

        Suggest to the Ministry of Mines to withdraw the mining concession in Zogota covering a
        total surface of 1024 km 2 for Bey la, Macenta, N' Zokore and Yomou registered in the Registry
        of Mining Titles under No. A2010/1712/DIGM/CPDM pursuant to the Presidential Decree
        No. D2010/024/PRG/CNDD/SGG of March 9, 2010;

        Accordingly, suggest to the Ministry of Mines to pronounce the cancellation of the Basic
        agreement dated December 16, 2009;

        Propose to the competent authorities to enjoin VBG to communicate to the Ministry of
        Mines all studies, reports, data, results samples etc that have been realised or gathered within
        the framework of the mining operations of VBG in Guinea;

        Propose to the competent authorities to take all necessary actions to exclude VBG, holder
        of the titles and the convention at stake, as well as the companies which have originated the
        corruption practices, i.e. BSGR and the companies held or controlled, directly or indirectly,



                                                  46
  19-11845-shl       Doc 24-6      Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 5
                                            Pg 3 of 5



          by the BSGR Group, from the reattribution process for the mining titles and agreements
          concerned by the present recommendation;

This draft recommendation has been approved by the CTRTCM at its plenary session of February 6,
2014.

It is thus up to you, if you deem it necessary, to submit observations on this draft and to communicate
them to the CTRTCM within one week from receipt of this letter.

In addition, the CTRTCM does not see, on its part, any obstacles or inconvenience in you
communicating this draft recommendation to your minority shareholder, if you deem such
communication useful.

However, it is important to the CTRTCM that, should this minority shareholder itself submit
observations, such observations be drafted in French, language of the proceedings and be submitted
through VBG as holder of the mining titles and agreements at stake.

Once the observations are received - or this deadline has passed - the CTRTCM will draft and
approve the final content of its recommendation and will transmit it, along with its introductory
report, to the Strategic Committee. Indeed, alone the Strategic Committee has the power to formulate
its recommendation to the National Commission of Mines.

Yours sincerely,

[stamp]                                 [stamp]                          [signatureJ

                                                                         Nava TOURE
    19-11845-shl        Doc 24-6        Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 5
                                                 Pg 4 of 5


/
                                                                               RSIUBUQUE DE GUINU
                                                                                              ·················~~····
                                                                                  Travali-
          COMII' TECHNIQUE
      DE REWE DEB 111 kE8
    ET CONVENTIONS IIINIER8                                                           ~          ~2t Ccvrter2014

    N" 011 tOTRTCM/2014
                                                                                     CONFIDENTIEL



     ON,t; Protet de    ~·•••lddon du CorM6
     Technique au ~ S b . . . .




                                                                   Monsieur.le P~dmt- Oirectcur Gen6rul
                                                                                  VOO.-VALE'8SGROU1N£E
                                                         Cite Chemm,·U .F~~ ~bio Plia: S-·etafe
                                                                       €0 ~.- lt~i(lue~ ·~     ·

      Mon5teur le P ~ .

      Selon   ~   r ~ ~ n t re)(4!eutlcnnfe son m.andat, le U?rniG Techijlque            de Revue des:Tltres et
      Conventions Mkllers (CllfTCM) dc>it VOU1 faire parwnlr, aux· fiis        de .,ecueiUlr VOS, obsetvatloni, ·ae
      ~tde r ~ t i o n qu'if entend soum~~.1 u Conut!Strat~t,,e CCMarNnt I.fl tJtres mWeri
      et 11 conwndon m~re dont VOtrt ~ •·est titut.we.

      LI ttc.Offlffllndak>n Qu'entend soumettre le CTRTCM, ,A! nssue de,son a ~ de                  r~bJe·des
      tlhnenu du dossier, au Comltt Stratqique est la suivante:




      •    PftlflDIIFv,,., ......   •   . . . . . . . . . . daa ..... de'pr(JIIGll1'*.l1. . . . . .:lft df 11 •IWlnlaft
           de-baN an dllllt du 1&·d6cambc• 2088 ;
         19-11845-shl    Doc 24-6    Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 5
                                              Pg 5 of 5




Ce projet de recornmandition a •tf approuve par le CTRTCM au cours de sa seance p~niere du 06
fevrler 2014.

11 'IOus appartient done_ si vous resttmez utile, de formuler des observations sur c. projet et de Jes
communlquer au CTRTCM dans un Mlal c:rune $emalne ii compter de fa date de riceptlon du present


Par alUeurs, CTRTCM ne vott pas. pour sa part, (f',obstac)_e o.u d'fn~onvenfent 6 ce que vr
communlqulet ce projet de recommandation ~ votre actionnalre mlnorJtaire, si vous estlmez.utUe une
te11e communication.

 Le CTRTCM anache cepend.nt du prix. dans lee cas      ou cet aotlonnaJre formuleralt tul=mtme des
 observations, t ce que cel~·d solent redigee:s en fra~ls, langue tie fa proddure, et qttelles soient
 transmlses par V8G eo sa quaOtf de tftulalre des titres et conventions en cause.

 Une fQls vos observations recueHlles - ou le delaJ impartr t cet effet expire -; II appartiendra a:u
 CTRTCM rfetablir .et d'approuver le texte deflnltif de sa recommandatlon qu•u adressera.
 accompagn~ de son rapport introductJf, au Comtte Strattg)que. Seul ce demler, en effet, est
 competent pour formurer un aVis aux Autorites Competentes au nom de la Commlsslon Nationale des
 Mines.




                                                                                Nava TOURE·




                                                                                CGS&Hp.2
                                                49
